 Case 3:14-cv-01923-WQH-WVG Document 126 Filed 04/27/20 PageID.1001 Page 1 of 2


 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ANDREW A. CEJAS,                                    Case No.: 14-cv-1923-WQH-WVG
 9                                      Plaintiff,
                                                         ORDER
10   v.
11   DANIEL PARAMO, Warden, et al.,
12                                   Defendants.
13
     HAYES, Judge:
14
           On October 1, 2019, Plaintiff Andrew A. Cejas, a state prisoner proceeding pro se,
15
     filed a Request for Appointment of Counsel. (ECF No. 118). On January 8, 2020, the Court
16
     issued an Order referring the case to the Court’s Pro Bono Panel. (ECF No. 125). The Court
17
     stated, “Plaintiff’s Request for Appointment of Counsel (ECF No. 118) remains pending.”
18
     (Id. at 1). The Pro Bono Panel has been unable to select any attorney suitable for
19
     appointment due to the COVID-19 national emergency.
20
           A district court has broad discretion to stay proceedings pending before it “to control
21
     the disposition of the causes on its docket with economy of time and effort for itself, for
22
     counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The power to
23
     stay “calls for the exercise of judgment, which must weigh competing interests and
24
     maintain an even balance.” Id. at 254-55 (citations omitted). “Among these competing
25
     interests are the possible damage which may result from the granting of a stay, the hardship
26
     or inequity which a party may suffer in being required to go forward, and the orderly course
27
     of justice measured in terms of the simplifying or complicating of issues, proof, and
28

                                                     1
                                                                               14-cv-1923-WQH-WVG
 Case 3:14-cv-01923-WQH-WVG Document 126 Filed 04/27/20 PageID.1002 Page 2 of 2


 1   questions of law which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300
 2   F.2d 265, 268 (9th Cir. 1962).
 3         The Court finds that it is appropriate to stay this action for sixty (60) days. Plaintiff’s
 4   Request for Appointment of Counsel (ECF No. 118) is denied without prejudice and with
 5   leave to refile. Accordingly,
 6         IT IS HEREBY ORDERED that this action is stayed for sixty (60) days from the
 7   date of this Order. After the sixty-day period, the stay will be lifted and proceedings will
 8   resume in this Court.
 9         IT IS FURTHER ORDERED that Plaintiff’s Request for Appointment of Counsel
10   (ECF No. 118) is denied without prejudice to refile. Plaintiff may file refile any Request
11   for Appointment of Counsel within forty-five (45) days after the stay is lifted.
12   Dated: April 27, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  14-cv-1923-WQH-WVG
